Order filed February 11, 2015




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00036-CR
                                 ____________

                 GEOFFREY SPENCER HAUER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No 5
                          Harris County, Texas
                      Trial Court Cause No. 1811027

                                   ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 6, a
Scene Video and State's Exhibit 8, a 911 Audio of Christian Liamis.
      The clerk of the County Criminal Court at Law No 5 is directed to deliver to
the Clerk of this court the original of State's Exhibit 6, a Scene Video and State's
Exhibit 8, a 911 Audio of Christian Liamis, on or before February 20, 2015. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's Exhibit 6, a Scene Video
and State's Exhibit 8, a 911 Audio of Christian Liamis, to the clerk of the County
Criminal Court at Law No 5.



                                PER CURIAM




                                         2